Case 6:20-cv-01438-RRS-CBW Document 19-3 Filed 04/15/21 Page 1 of 3 PageID #: 99




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF LOUISIANA

  CALEB REESE et al.,                       )
                                            )                 Civil Action No. 6:20-cv-01438
        Plaintiffs,                         )
                                            )
  v.                                        )
                                            )
  BUREAU OF ALCOHOL, TOBACCO,               )
  FIREARMS AND EXPLOSIVES et al.,           )
                                            )
        Defendants.                         )
  __________________________________________)

          STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF
         DEFENDANTS’ MOTION TO DISMISS OR FOR SUMMARY JUDGMENT

          Pursuant to Local Civil Rule 56.1, Defendants submit this statement of undisputed

  material facts in support of their motion to dismiss or for summary judgment, filed concurrently.



  1.      Congress passed the Omnibus Crime Control and Safe Streets Act of 1968 following a

  multi-year inquiry into violent crime that included field investigation and public hearings.

  2.      During the hearings preceding passage of the Omnibus Crime Control and Safe Streets

  Act (“the hearings”), many witnesses presented testimony regarding the problem of individuals

  evading state requirements for firearms purchases—including underage individuals evading state

  minimum-age requirements – by traveling across state lines, and then using their firearms in

  criminal activities.

  3.      As a result of the hearings, Congress found that there is a widespread traffic in firearms

  moving in or otherwise affecting interstate or foreign commerce, and that the existing Federal

  controls over such traffic do not adequately enable the States to control this traffic within their

  own borders through the exercise of their police power.



                                                    1
Case 6:20-cv-01438-RRS-CBW Document 19-3 Filed 04/15/21 Page 2 of 3 PageID #: 100




  4.     As a result of the hearings, Congress determined that

         the ease with which any person can acquire firearms other than a rifle or shotgun
         (including criminals, juveniles without the knowledge or consent of their parents or
         guardians, narcotics addicts, mental defectives, armed groups who would supplant
         the functions of duly constituted public authorities, and others whose possession of
         such weapons is similarly contrary to the public interest) is a significant factor in
         the prevalence of lawlessness and violent crime in the United States.

  5.     The Senate Report accompanying the Omnibus Crime Control and Safe Streets Act of

  1968 includes the following passage:

         [T]he title would provide a uniform and effective means through the United States
         for preventing the acquisition of the specified firearms by persons under such ages.
         However, under the title, a minor or juvenile would not be restricted from owning,
         or learning the proper usage of the firearm, since any firearm which his parent or
         guardian desired him to have could be obtained for the minor or juvenile by the
         parent or guardian.
                  The clandestine acquisition of firearms by juveniles and minors is a most
         serious problem facing law enforcement and the citizens of this country. The
         controls proposed in the title are designed to meet this problem and to substantially
         curtail it.

  6.     The multi-year investigation by Congress preceding passage of the Omnibus Crime

  Control and Safe Streets Act of 1968 confirmed a causal relationship between the easy

  availability of firearms other than a rifle or a shotgun and youthful criminal behavior.

  7.     The hearings found that concealable firearms had been widely sold by federally licensed

  importers and dealers to emotionally immature or thrill-bent juveniles and minors prone to

  criminal behavior.

  8.     During the hearings, Congress concluded that only through adequate Federal control over

  interstate and foreign commerce in concealable firearms, and over all persons engaging in the

  business of importing, manufacturing, or dealing in them, could the problem of concealable

  firearms being widely sold by federally licensed importers and dealers to emotionally immature




                                                   2
Case 6:20-cv-01438-RRS-CBW Document 19-3 Filed 04/15/21 Page 3 of 3 PageID #: 101




  or thrill-bent juveniles and minors prone to criminal behavior be properly dealt with, and

  effective state and local regulation of this traffic be made possible.

  9.     The legislative record of the Omnibus Crime Control and Safe Streets Act of 1968 makes

  clear that Congress’s purpose in preventing persons under twenty-one—including eighteen-to-

  twenty-year-olds—from purchasing handguns from federally-licensed dealers was to curb

  violent crime.

  10.    Plaintiff Caleb Reese has not joined the U.S. National Guard or Naval Militia, and is not

  a member of a national or state militia.

  11.    Plaintiff Joseph Granich has not joined the U.S. National Guard or Naval Militia, and is

  not a member of a national or state militia.

  Dated: April 15, 2021                          Respectfully submitted,


                                                 BRIAN M. BOYNTON
                                                 Acting Assistant Attorney General

                                                 LESLEY FARBY
                                                 Assistant Branch Director


                                                   /s/ Daniel Riess
                                                 DANIEL RIESS (Texas Bar No. 24037359)
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street, N.W.
                                                 Washington, D.C. 20005
                                                 Tel: (202) 353-3098
                                                 Fax: (202) 616-8460
                                                 Daniel.Riess@usdoj.gov
                                                 Attorneys for Defendants




                                                    3
